DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Caldwell et al. [US2007/0047932, newly cited, “Caldwell”]. 
Caldwell discloses a negative waveguide (negative waveguide assembly 20, negative waveguide portion 24)  for plastic welding, comprising: an entry end energy inlet (input end) defining an entry face for laser light (paragraph 0012); an exit end  (output end) defining an exit face for laser light as well as a first and a second inner face which are arranged between the entry end and the exit end, which are arranged opposite to each other and by means of which laser light can be reflected (Figures 5, 6B, 18; paragraphs 0042-44, 0050, 0063); wherein a first distance between the entry end and the exit end defines a length of the waveguide and a cavity is present between the first and second inner faces through which laser light is guideable, and a second . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Mima et al. [US2004/0012864, of record, previously cited, “Mima”].
Caldwell discloses a negative waveguide (negative waveguide assembly 20, negative waveguide portion 24) for plastic welding, comprising: an entry end energy inlet (input end) defining an entry face for laser light (paragraph 0012); an exit end  (output end) defining an exit face for laser light as well as a first and a second inner face which are arranged between the entry end and the exit end, which are arranged opposite to each other and by means of which laser light can be reflected (Figures 5, 6B, 18; paragraphs 0042-44, 0050, 0063); wherein a first distance between the entry end and the exit end defines a length of the waveguide and a cavity is present between the first and second inner faces through which laser light is guideable, and a second distance between the first and the second inner face defines a thickness of the 
Mima discloses a negative waveguide (paragraph 0024). Mima discloses multiple alternative embodiments including an embodiment with sloped surfaces similar to that of Caldwell (see Figure 2), and an alternative embodiment wherein the first inner face comprises a continuously curved, concave shape so that a third distance between the first inner face and the central plane of the waveguide varies continuously from the entry end in the direction of the exit end, in which the continuously curved concave shape of the first inner face is part of an ellipse (see Figure 2). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Caldwell by substituting the sloped surface with continuously curved concave shaped surfaces as taught by Mima as a substitution of known alternatives is within the ability of one of ordinary skill. 
With respect to claim 2, Mima discloses the third distance decreases continuously from the entry end in the direction of the exit end (Figure 1). 
With respect to claim 3, Mima discloses the second inner face is formed mirror- symmetrically to the first inner face so that the second inner face has a continuously curved concave shape and a fourth distance between the second inner face and the 
With respect to claim 4, Mima discloses the length of the waveguide (paragraph 0026), and a thickness at the entry end (paragraph 0025), wherein values for these two parameters satisfy the requirement the thickness at the entry end is between 8% and 25% of the length of the waveguide. 
With respect to claim 6, Mima discloses 100µm as a suitable diameter at both the entry end and the exit it, which would result in equal thickness at both ends (paragraphs 0025, 0035).  
With respect to claim 9, Caldwell discloses a negative waveguide (negative waveguide assembly 20, negative waveguide portion 24) for plastic welding, comprising: an entry end energy inlet (input end) defining an entry face for laser light (paragraph 0012); an exit end  (output end) defining an exit face for laser light as well as a first and a second inner face which are arranged between the entry end and the exit end, which are arranged opposite to each other and by means of which laser light can be reflected (Figures 5, 6B, 18; paragraphs 0042-44, 0050, 0063); wherein a first distance between the entry end and the exit end defines a length of the waveguide and a cavity is present between the first and second inner faces through which laser light is guideable, and a second distance between the first and the second inner face defines a thickness of the waveguide (Figure 5). Caldwell shows the inner faces sloped, but does not clearly show 44 a continuously curved concave shape which is part of a first spiral so that a radius of the first spiral from a point of origin of the first spiral to the first inner face varies continuously along the waveguide. 

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Caldwell by substituting the sloped surface with continuously curved concave shaped surfaces as taught by Mima as a substitution of known alternatives is within the ability of one of ordinary skill. 
With respect to claim 10, Mima discloses the radius of the first spiral increases or decreases continuously from the point of origin of the first spiral to the first inner face along the waveguide from the entry end in the direction of the exit end (Figure 1). 
With respect to claim 12, Mima discloses a central plane is defined between the first and the second inner face, the distance of which is constant to the first and the second inner face along the length of the waveguide so that the second inner face also has a continuously curved shape which is part of a second spiral, so that a radius of the second spiral from a point of origin of the second spiral to the second inner face varies continuously along the wave guide (Figure 1). 
With respect to claim 13, Mima discloses the thickness of the waveguide decreases continuously from the entry end in the direction of the exit end (Figure 1). 
With respect to claim 14, Mima discloses the concave continuously curved shape, which is part of a spiral is hyperbolic or Archimedean (Figure 1).
Claims 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, Mima, and in view of Hatanaka et al. [US2014/0112016, of record, previously cited, “Hatanaka”]. 
Caldwell as modified discloses a negative waveguide. Applicant is referred to paragraph 5 for a detailed discussion of Caldwell as modified. With respect to claims 5 and 7, Caldwell does not disclose increasing the third distance from the entry end in the direction of the exit and up to an apex. Hatanaka discloses a negative waveguide (paragraph 0040). Hatanaka discloses the waveguide has a distance from the center line to the wall that increases from the entry end in the direction of the exit end up to an apex and decreases thereafter (Figures 4-6; paragraph 0043-44, 0049-57). Hatanaka shows the apex is at about ½ of the length of the waveguide (Figures 4-6), and the thickness in the apex is about 1.2- to 2-times the thickness at the entry end (Figures 4-6).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the waveguide of Caldwell to include a third distance that increases until an apex and then decreases as taught Hatanaka in order to improve the reflectivity and light directing of the waveguide. 
With respect to claim 11, Hatanaka discloses an embodiment with an angle between ends (53 and 54) that is 90° (Figure 4). Caldwell discloses an embodiment with an angle between ends that is 90° (Figure 20). 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, and Mima in view of Schiccheri et al. [US2015/0343701, of record, previously cited, “Schiccheri”].  

With respect to claim 18, Schiccheri discloses a number of light guides and waveguides can be used, and the distance “d” between light guides is selected to ensure no uneven irradiation areas are formed (paragraph 0083).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus by optimizing the distance between light guides as taught by Schiccheri in order to ensure an uneven weld is formed. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, in view of Schiccheri.
Caldwell discloses a negative waveguide. Applicant is referred to paragraph 3 for a detailed discussion of Caldwell. With respect to claim 19, Caldwell discloses a waveguide (42), and a light source (40), but does not does and a light guide with the waveguide.  Schiccheri discloses a welding assembly that includes a laser emitter (paragraph 0066), a light guide (optical fibers 44; paragraphs 0067-69), and a waveguide (52; paragraph 0112).  It would have been obvious to one of ordinary skill in 
With respect to claim 20, Schiccheri discloses a number of light guides and waveguides can be used, and the distance “d” between light guides is selected to ensure no uneven irradiation areas are formed (paragraph 0083).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus by optimizing the distance between light guides as taught by Schiccheri in order to ensure an uneven weld is formed. 
Response to Arguments
Applicant’s arguments, filed 8/24/2021, with respect to the rejection under 35 USC 112 have been fully considered and are persuasive.  The rejection of claim 8 has been withdrawn in view of the cancellation of claim 8. 
Applicant’s arguments with respect Winston have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In view of the amendment to the claims, the rejections in view of Winston have been withdrawn and a new grounds of rejection is made in view of newly cited Caldwell.  Newly cited Caldwell clearly shows the newly added subject matter of a cavity between the first and second inner surfaces. Caldwell also clearly shows the required angle newly added to claim 15. 
Applicant argues Hatanaka is classified in a different technical field.  Hatanaka like Caldwell is directed toward a device that will transmit and converge light from a source.  The differences is intended use would not preclude one of ordinary skill from knowing about or how to apply the teachings of Hatanaka. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
October 23, 2021